Opinion issued December 17, 2020




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00681-CV
                            ———————————
               ASHLEY ALLESSANDRIA HOLDEN, Appellant
                                         V.
                           QUADRY MILLS, Appellee


                    On Appeal from the 507th District Court
                             Harris County, Texas
                       Trial Court Case No. 2019-42557


                          MEMORANDUM OPINION

      Appellant, Ashley Allessandria Holden, has failed to timely file a brief. See

TEX. R. APP. P. 38.6(a), 38.8(a). After being notified that this appeal was subject to

dismissal, appellant did not adequately respond. See TEX. R. APP. P. 42.3(b), (c).
      We dismiss the appeal for want of prosecution for failure to timely file a

brief. See TEX. R. APP. P. 38.8(a), 42.3(b), (c), 43.2(f). We dismiss any pending

motions as moot.

                                 PER CURIAM
Panel consists of Justices Keyes, Hightower, and Countiss.




                                        2